              Case 6:20-cv-00760 Document 1 Filed 08/21/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

LAQUISHA MOSLEY and NATALIE                       §
MOSLEY,                                           §
                                                  §
                Plaintiffs,                       §
                                                  §   C.A. NO. 6:20-cv-00760
v.                                                §
                                                  §
GERBER LIFE INSURANCE                             §
COMPANY,                                          §
                                                  §
                Defendant.                        §


                                    NOTICE OF REMOVAL

        Defendant Gerber Life Insurance Company (“Gerber”) files this Notice of Removal

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and would show the Court as follows:

                              I. COMMENCEMENT AND SERVICE

        1.      On July 13, 2020, Plaintiffs Laquisha Mosley and Natalie Mosley (“Plaintiffs”)

commenced this action against Gerber Life by filing Plaintiffs’ Original Petition (“Petition”) in

the 69th Judicial District Court of Bell County, Texas, styled Cause No. 318,623-C, Laquisha

Mosley and Natalie Mosley v. Gerber Life Insurance Company.1

        2.      Gerber Life was served with service of process and Plaintiff’s Petition through its

designated agent for service by certified mail on July 24, 2020.

        3.      This Notice of Removal is filed within thirty days of Gerber Life’s receipt of

Plaintiffs’ Petition and within one year of the commencement of this action in accordance with

28 U.S.C. section 1446(b).



1
     See Exhibit A, Copy of Plaintiffs’ Original Petition.
               Case 6:20-cv-00760 Document 1 Filed 08/21/20 Page 2 of 5




                                II. GROUNDS FOR REMOVAL

        4.       Gerber Life is entitled to remove the entire state court matter to this Court

pursuant to 28 U.S.C. § 1332(a). Section 1332(a) provides, in pertinent part, that “[t]he district

courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different states . . . .”

        5.       Removal of the entire state court matter to this Court is also proper under

28 U.S.C. §§ 1441(a) and 1446(a) because this Court’s district and division embraces the

pending state court action in the 69th District Court, of Bell County, Texas.

        6.       Because the parties are completely diverse and the amount in controversy exceeds

$75,000 under 28 U.S.C. § 1332(a), Gerber is entitled to remove this case to this Court pursuant

to 28 U.S.C. § 1441.

                       III. THE PARTIES ARE COMPLETELY DIVERSE

        7.       This is an action with complete diversity of citizenship between Plaintiffs and

Gerber Life.

        8.       Upon information and belief, Plaintiffs are individuals domiciled in the state of

Texas. Plaintiffs are therefore citizens of Texas within the meaning and intent of 28 U.S.C.

§ 1332.

        9.       Gerber Life is incorporated in the State of New York and has its principal place of

business in White Plains, New York. Gerber Life is therefore a citizen of New York within the

meaning and intent of 28 U.S.C. § 1332.

        10.      No change of citizenship has occurred since commencement of the state court

action. Accordingly, diversity of citizenship exists between the proper parties.




                                                 -2-
                Case 6:20-cv-00760 Document 1 Filed 08/21/20 Page 3 of 5




                    IV. AMOUNT IN CONTROVERSY EXCEEDS $75,000

        11.      Plaintiffs specify the amount of damages sought in their Petition as “monetary

relief of more than $100,000.”2

        12.      Accordingly, this Court has jurisdiction under 28 U.S.C. § 1332 because the

amount in controversy exceeds $75,000.

                                              V. VENUE

        13.      Venue lies in the United States District Court for the Western District of Texas –

Waco Division pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiffs filed the state

court action in this judicial district and division.

                                  VI. CONSENT TO REMOVAL

        14.      Because Gerber Life is the only defendant, all defendants join in and consent to

this removal.

                                            VII. NOTICE

        15.      Gerber Life will give notice of the filing of this Notice of Removal to all parties

of record pursuant to 28 U.S.C. § 1446(d). Gerber Life will also file with the clerk of the state

court, and will serve upon Plaintiffs’ counsel, a notice of the filing of this Notice of Removal.

                                       VIII. JURY DEMAND

        16.      Plaintiffs have demanded a jury trial in the state court action.3

                                IX. STATE COURT PLEADINGS

        17.      Copies of all state court pleadings and orders are attached to this Notice of

Removal. This case is being removed from the 69th District Court, of Bell County, Texas, 1201

West Huey Road, P.O. Box 909, Belton, Texas 76513.

2
    See Exhibit A at 1.
3
    See Exhibit A at 6.


                                                   -3-
             Case 6:20-cv-00760 Document 1 Filed 08/21/20 Page 4 of 5




                        X. EXHIBITS TO NOTICE OF REMOVAL

       18.     The following documents are attached to this Notice as correspondingly lettered

exhibits:

               Exhibit A:     Copy of Plaintiffs' Original Petition (with Discovery Request);

               Exhibit B:     Request for Issuance of Citation;

               Exhibit C:     Docket Sheet.

                                      XI. CONCLUSION

       WHEREFORE, Defendant Gerber Life Insurance Company, pursuant to the statutes cited

herein and in conformity with the requirements set forth in 28 U.S.C. § 1446, removes this action

from the 69th District Court, of Bell County, Texas to this Court.

       Dated: August 21, 2020.

                                              Respectfully submitted,

                                              MCDOWELL HETHERINGTON LLP


                                              By:      /s/ Jennifer H. Frank
                                                    Thomas F. A. Hetherington
                                                    Texas Bar No. 24007359
                                                    Jennifer H. Frank
                                                    Texas Bar No. 24087537

                                              1001 Fannin Street, Suite 2700
                                              Houston, Texas 77002
                                              Telephone: 713-337-5580
                                              Facsimile: 713-337-8850
                                              Email: Tom.Hetherington@mhllp.com
                                              Email: Jennifer.Frank@mhllp.com

                                              ATTORNEYS FOR DEFENDANT GERBER
                                              LIFE INSURANCE COMPANY




                                                -4-
             Case 6:20-cv-00760 Document 1 Filed 08/21/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was served on this
  st
21 day of August 2020, by E-mail to the following:

       Mark S. Humphreys
       Mark S. Humphreys, P.C.
       702 Dalworth Street
       Grand Prairie, Texas 75050


                                                           /s/ Jennifer H. Frank
                                                           Jennifer H. Frank




                                              -5-
